Citation Nr: 1044450	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from November 1954 to September 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claims.

In October 2010, the Veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing is 
of record.  

The issue of entitlement to service connection for a back 
disability, on the merits, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested that the claim for entitlement 
to service connection for a left hip disability be withdrawn.

2.  In February 2002, the RO denied the Veteran's claim for 
service connection for a back disorder.  The Veteran did not 
appeal.  

3.  Evidence relevant to the Veteran's claim for a back 
disability received since the February 2002 decision, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; is not 
cumulative or redundant of the evidence previously considered and 
raises a reasonable possibility of substantiating the claim.

4.  A right knee disability did not have its onset during active 
service or within one year after separation from service, or 
result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran with regard to the claim of entitlement to service 
connection for a left hip disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  The February 2002 RO decision denying the claim for service 
connection for a back disorder is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  The evidence relevant to the claim for service connection for 
a back disability received since the RO's final decision is new 
and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  At the October 2010 hearing, the Veteran withdrew his 
claim for entitlement to service connection for a left hip 
disability and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal for service 
connection for a left hip disability and this claim is dismissed.

II.  Claim to reopen

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's initial claim of service connection for a back 
disability was denied in February 2002.  The basis of the denial 
was that the evidence did not show a back disability in service 
or a relationship between the Veteran's back disorder to service.  
After appropriate notice of this decision and of his appellate 
rights, the Veteran did not file a timely appeal and the decision 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

Following a careful review of the evidence of record, the Board 
finds that evidence has been submitted following the RO's final 
decision in February 2002 that is sufficient to reopen the 
Veteran's claim for service connection as it is "new" within 
the meaning of 38 C.F.R. § 3.156.  

This evidence includes the Veteran's October 2010 testimony in 
which the Veteran stated that during service he hurt his back 
when he fell and he has had back trouble since service.  The 
Board further finds that this evidence is material as it raises a 
reasonable possibility of substantiating the claim since it 
pertains to an injury in service and continuity of back problems 
following service.  The Veteran is competent to make such 
observations.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  As new and material evidence has been presented, the 
claim is reopened.  

III.  Service connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan, 451 F.3d at 1331.  

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had 
been diagnosed as having degenerative changes of the right knee.  
Therefore, the first requirement for service connection for this 
claim, the existence of a current disability, is met.  See 
Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds that 
the medical evidence from service does not show that the 
Veteran's right knee disability had its onset in service.  

Although the service medical records show that the Veteran had a 
laceration of the right knee during service in March 1956, the 
separation examination showed that his lower extremities were 
normal, with no sequelae of the right knee laceration.  The 
Veteran indicated on the March 1956 Report of Medical History 
that he did not have any trouble with his knees or legs.  In 
fact, there is no showing that he suffered from any problems or 
pain with his knees following service until 1983 when he 
reportedly underwent a right knee arthroscopy.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The 
long time lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

In addition, there is no competent medical evidence of record 
showing that the Veteran's right knee disability had its onset 
during active service or within one year of his separation from 
active service, or is related to any in-service disease or 
injury.  Private and VA medical treatment records regarding his 
right knee disability make no mention of any link between the 
right knee disability and service.  The Veteran was afforded a VA 
examination in February 2010 regarding his claim for the right 
knee.  Following a review of the record and physical examination, 
the examiner opined that it was less likely than not that the 
Veteran's current knee disability was a result of his injury in 
service in 1956; the knee laceration was repaired and there was 
no evidence of sequelae.  The examiner based this opinion on the 
lack of treatment for the Veteran's claimed inservice pain and 
the 30 year time period between service and the requirement for 
the right knee arthroscopy.  As the VA examiner provided a 
definitive opinion that the Veteran's current disability was not 
related to active service, which was supported by rationale and 
specific evidence in the file as support for his opinion, it is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Finally, the evidence does not show that the Veteran was 
diagnosed with a right knee disability within one year following 
his separation from service.  This disability was not diagnosed 
until 1983.  As such, service connection on a presumptive basis 
is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran's October 2010 testimony has been considered.  
However, where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an opinion on 
medical causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  38 C.F.R. § 
3.159.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to substantiate the claim that 
the current right knee disability is related to an injury, 
disease, or event of service origin.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice regarding the claim of service 
connection was sent in May 2004 and October 2007 letters and the 
claim was readjudicated in a March 2010 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination and obtained a medical opinions as to the etiology of 
the right knee disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

In light of the favorable outcome on the issue of whether new and 
material evidence has been presented to reopen the claim of 
service connection for a back disability, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen a 
claim, is not prejudicial to the Veteran's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 


ORDER

The appeal on the claim of entitlement to service connection for 
a left hip disability is dismissed.

New and material evidence having been received, the claim for 
service connection for a back disability is reopened; the appeal 
is granted to this extent only.

Service connection for a right knee disability is denied. 


REMAND

As noted above, new and material evidence has been received to 
reopen the claim for service connection for a back disability.  
After completing the necessary development, the claim must be 
readjudicated on a de novo basis.

Service treatment records show that in July 1956, the Veteran 
fell off an embankment flat on his chest.  He experienced some 
pain in his chest on deep breathing.  On separation, his spine 
was reported as normal.  During the October 2010 hearing, the 
Veteran specifically mentioned the July 1956 fall in his 
testimony when he described hurting his back during service and 
stated that he has had back trouble since service.  The Veteran 
is competent to make such observations.  Buchanan, 451 F.3d at 
1331.  Post-service medical records show that the Veteran has 
been diagnosed as having degenerative disc disease of the back.

Given the Veteran's service treatment records and the Veteran's 
testimony that he has had back trouble since service, a medical 
opinion based on a review of the entire record is necessary to 
decide this claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of a back 
disability.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the any 
currently diagnosed back disability had its 
onset during active service or is related to 
any in-service disease or injury, 
specifically the July 1956 injury.  

A detailed rationale for any opinion 
expressed should be provided.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


